DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is responsive to the amendment filed 2/18/21.
Claims 2-13 and 15-26 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-3, 5, 7, 9-10, 13, 15-16, 18, 20, 22-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Pub. No. US 2019/0158339, (“Park”) in view of Seo et al., Pub. No. US 2015/0249517, (“Seo”), newly cited.
Independent Claims
Regarding independent claim 3, Park teaches for example, in Fig. 6 and its respective written description the claimed limitations “A method for including a plurality of demodulation reference signal (DMRS) symbols (see paragraph no. [0067], lines 4-6, which teaches demodulation reference signals as one example of a pilot or reference signal) in a physical resource block format (see Fig. 3, resource block 308) in a communication system, the method comprising: 
converting input data into modulation symbols, the converting comprising performing Pi/2 binary phase shift keying (BPSK) modulation on the input data (see Fig. 6, first block labeled “Pi/2 BPSK Modulated RS/Data, see also paragraph no. [0079], lines 6-8), and 
transmitting a combination of the modulation symbols and the plurality of DMRS symbols” (see paragraph no. [0079], lines 6-8, which teaches transmission of both data and a corresponding reference signal, e.g., DMRS) as recited in claim 3.
Park does teach transmitting a combination of the modulation symbols and the plurality of DMRS symbols using sub-carriers (see Fig. 3, vertical axis of OFDM resource grid 304 which denotes subcarriers).  
Park does not teach “using a pair of sub-carriers of the physical resource block format, the pair of sub-carriers being adjacent, wherein subsequent ones of the plurality of DMRS symbols are alternatingly transmitted on different ones of the pair of sub- carriers for each of a plurality of consecutive subframes; wherein at a first slot of each subframe, a first sub-carrier of the pair of sub-carriers is used to transmit one of the plurality of DMRS symbols and a second sub-carrier of the pair of sub-carriers is unused for transmission and wherein for a second slot of each subframe, the first sub-carrier of the pair of sub-carriers is unused for transmission and the second sub-carrier of the pair of sub-carriers is used to transmit one of the plurality of DMRS symbols” as recited in claim 3. 
Seo teaches “using a pair of sub-carriers of the physical resource block format, the pair of sub-carriers being adjacent, wherein subsequent ones of the plurality of DMRS symbols are alternatingly transmitted on different ones of the pair of sub- carriers for each of a plurality of consecutive subframes (see, e.g., Figs. 18-19 and paragraph nos. ; wherein at a first slot (Fig. 19, symbols 0-6) of each subframe, a first sub-carrier (Fig. 19, subcarrier 6) of the pair of sub-carriers is used to transmit one (Fig. 19, symbol 5 denoted by + markings) of the plurality of DMRS symbols and a second sub-carrier (Fig. 19, subcarrier 5) of the pair of sub-carriers is unused for transmission (Fig. 19, symbol 5 denoted by hatched markings can be a null RE (see paragraph no. 0191) or a DM-IM RE which effectively is a blank RE (see paragraph no. 0139); either one of these null or DM-IM REs is “unused for transmission” since nothing is transmitted in these REs) and wherein for a second slot (Fig. 19, symbols 7-13) of each subframe, the first sub-carrier (Fig. 19, subcarrier 6) of the pair of sub-carriers is unused for transmission (Fig. 19, symbol 12 denoted by hatched markings) and the second sub-carrier (Fig. 19, subcarrier 5) of the pair of sub-carriers is used to transmit one (Fig. 19, symbol 12 denoted by + markings) of the plurality of DMRS symbols” as recited in claim 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Park by incorporating the teachings of Seo to randomize the DMRS and DM-IM RE configurations such that collision with the DMRS 
Regarding independent claim 16, this claim is a corresponding apparatus claim of method claim 3 and recites similar subject matter and as such, the rationale behind the rejection of claim 3 applies with equal force to this claim and as amplified below to highlight the minor differences between the two claims.  See Figs. 4 and 6 of Park for the “circuitry” recited in claim 16.
Dependent Claims
Regarding claims 2 and 15, Park does not teach but Seo teaches these limitations, see Fig. 19 of Seo, subcarriers 5 and 6, symbol 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Park and Seo by incorporating the additional teachings of Seo to randomize the DMRS and DM-IM RE configurations such that collision with the DMRS is avoided at a plurality of locations, thereby acquiring interference avoidance to the DMRS, as suggested by Seo in paragraph no. 0188.  In addition, a receiver can more efficiently receive a signal using an interference cancellation scheme, as further suggested by Seo in paragraph no. 0013.
Regarding claims 5 and 18, Park further teaches the claimed limitations “further comprising creating the combination of the modulation symbols and the plurality of DMRS symbols by:   
generating DMRS symbol precursor data (see Fig. 6, RS signal in the first block labeled “Pi/2 BPSK Modulated RS/Data”);
interleaving the input data with the DMRS symbol precursor data to create interleaved data (see paragraph no. [0079] and Fig. 6, the first block labeled “Pi/2 BPSK Modulated RS/Data” which collectively teach that the input data and the DMRS or RS signal are combined); and 
performing the Pi/2 BPSK modulation on the interleaved data (see Fig. 6, the first block labeled “Pi/2 BPSK Modulated RS/Data”), wherein the DMRS symbol precursor data is configured so that subsequent modulation thereof, including the Pi/2 BPSK modulation” as recited in claim 5 and similarly recited in claim 18.  The claimed limitations “results in the plurality of DMRS symbols being presented for alternating transmission on said different ones of the pair of sub-carriers” of claims 5 and 18 are deemed nothing more than an intended use or result and hence, are not given any patentable weight, see MPEP 2103 and 2111.04.  Alternatively, assuming arguendo that those limitations should be given patentable weight, those limitations are deemed to logically follow from the above combination of Park and Seo, re claims 3 and 16, respectively.
Regarding claims 7 and 20, Park further teaches the claimed limitations “further comprising creating the combination of the modulation symbols and the plurality DMRS symbols by: generating the DMRS symbols (see Fig. 6, see also Fig. 5 for support); interleaving symbols output by the Pi/2 BPSK modulation with the DMRS symbols to produce interleaved output (see Fig. 6, output of the first box labeled “Pi/2 BPSK Modulated RS/Data”)” as recited in claim 7 and similarly recited in claim 20.  Furthermore, the limitations “wherein the DMRS symbols are generated so that subsequent handling thereof results in the plurality of DMRS symbols being presented for alternating transmission on said different ones of the pair of sub-carriers” are deemed nothing more than an intended use or result and hence, are not given any patentable weight, see MPEP 2103 and 2111.04.  Alternatively, assuming arguendo that those limitations should be given patentable weight, those limitations are deemed to logically follow from the above combination of Park and Seo, re claims 3 and 16, respectively.
Regarding claims 9 and 22, Park further teaches the claimed limitations “wherein the DMRS symbols are further generated such that the interleaved output comprises a consistent pattern of alternating Pi/2 phase shifts between successive symbols thereof” (see Fig. 6, output of the first box labeled “Pi/2 BPSK Modulated RS/Data”).
Regarding claims 10 and 23, Park further teaches the claimed limitations “wherein the converting further comprises performing a discrete Fourier transform 
Regarding claims 13 and 26, Park does not teach but Seo further teaches the claimed limitations “wherein the pair of sub-carriers are adjacent to one another in the physical resource block format” (see Fig. 19, adjacent subcarriers 5 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Park and Seo by incorporating the additional teachings of Seo to randomize the DMRS and DM-IM RE configurations such .
Claims 4, 8 ,17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Seo as applied to claims 3, 7, 16, and 20, respectively, above, and further in view of Sorrentino, Pub. No. US 2011/0228878, (“Sorrentino”).
Regarding claims 4 and 17, Park further teaches the claimed limitations “performing a discrete Fourier transform pairwise on symbols generated by the Pi/2 BPSK modulation (see Fig. 6, DFT box) and performing tone (k) modulation pairwise on phase rotated symbols output by the phase rotation operation in order to map respective ones of each pair of phase rotated symbols to respective ones of the pair of sub-carriers (see Fig. 6, tone mapper box)” as recited in each of claims 4 and 17.
Park does not teach the claimed limitations “performing a phase rotation operation pairwise on symbols output by the discrete Fourier transform” as recited in each of claims 4 and 17.
Sorrentino teaches the claimed limitations “performing a phase rotation operation pairwise on symbols output by the discrete Fourier transform” (see the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Park and Seo by incorporating the teachings of Sorrentino to reduce the probability that signal peaks sum in a constructive way at the output of the IDFT modulators with a consequent reduction of the PAPR as taught by Sorrentino, see paragraph no. [0022].
Regarding claims 8 and 21, Park and Seo do not teach the claimed limitations “performing a phase rotation operation on output of the discrete Fourier transform” as recited in each of claims 8 and 21.
Sorrentino teaches the claimed limitations “performing a phase rotation operation on output of the discrete Fourier transform” (see the Abstract and Fig. 2A which teaches that phase rotation 206 is applied to the output of DFT 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Park and Seo by incorporating the teachings of Sorrentino to reduce the probability that signal peaks sum in a constructive way at the output of the IDFT modulators with a consequent reduction of the PAPR as taught by Sorrentino, see paragraph no. [0022].
Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Seo as applied to claims 10, 23, respectively, above, and further in view of Kuchi, Pub. No. US 2019/0356526, (“Kuchi”).
Regarding claims 11 and 24, Park and Seo do not teach the claimed limitations “performing a phase rotation operation on the interleaved output” as recited in each of claims 11 and 24.
Kuchi teaches the claimed limitations “performing a phase rotation operation on the interleaved output” (see Fig. 5, constellation rotator 501 rotating the output of time multiplexer 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Park and Seo by incorporating the teachings of Kuchi to further reduce the PAPR as suggested by Kuchi, see e.g., paragraph no. [0089].
Claims 6, 12, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Seo as applied to claims 5, 3, 18, 16, respectively, above, and further in view of Hwang et al., Pub. No. US 2019/0089504, (“Hwang”).
Regarding claims 6 and 19, Park does not teach all of the limitations of claims 6 and 19, respectively – Park does teach using a Gold code sequence, see paragraph no. [0079], lines 15-16.  Hwang teaches the last wherein clause limitations “wherein w(n) is a bit of a Hadamard code sequence and c(n) is a bit of a Gold code sequence” (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Park and Seo by incorporating the teachings of Hwang to take advantage of the advantageous effects taught by Hwang in paragraph nos. [0025] – [0028], one of which is to efficiently perform uplink channel estimation using a DMRS, see paragraph no. [0025]. In addition, the use of Gold and Hadamard sequences are well known in the art and one of ordinary skill in the art would have known to use these sequences for the benefits that they provide.
Hwang does not explicitly teach either of the alternative equations recited in claims 6 and 19.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify the combination of Park, Seo, and Hwang by incorporating one of the alternative equations as recited in claims 6 and 19 because the generation of such an equation is well within the skill of one of ordinary skill in the art especially since Hwang teaches using both Gold and Hadamard sequences in the generation of DMRS sequences.  Furthermore, the use of one of the recited equations would be nothing more than a routine application of using the Gold and Hadamard sequences to generate a DMRS sequence.
Regarding claims 12 and 25, Park does not teach but Hwang further teaches the claimed limitations “wherein the physical resource block format comprises the pair of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Park and Seo by incorporating the teachings of either Hwang or Seo to take advantage of the advantageous effects taught by Hwang in paragraph nos. [0025] – [0028], one of which is to efficiently perform uplink channel estimation using a DMRS, see paragraph no. [0025].  In addition, this would lead to a reduction in the DMRS signaling overhead between the network and the UEs.
Response to Arguments
Applicant’s arguments with respect to claim(s) 3 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/W.C.K/
Examiner, AU 2414



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414